Per Curiam.
The appellant was arrested while driving a motor vehicle and the arresting officer, believing him to be under the influences of intoxicating liquor, requested that he submit to a chemical breath test for the presence of alcohol in his blood and advised him of the consequences of his refusal. The appellant equivocated at first but eventually refused to take the test. His license was suspended and he appealed to the superior court, which 'after a trial de novo, found that he was probably too intoxicated to understand the consequences of his refusal to take the test. The court held, however, that the lack of ability to understand the advice and warnings given pursuant to the implied *630consent statute (RCW 46.20.308), due to voluntary intoxication, does not excuse a refusal of the chemical breath test. The suspension of the appellant’s license was upheld.
The arguments advanced by the appellant in this case are substantially the same as those which were presented to the court in Department of Motor Vehicles v. McElwain, 80 Wn.2d 624, 496 P.2d 963 (1972). The disposition of this case is controlled by that opinion.
The judgment is affirmed.